The petitioner in the above-entitled case seeks a writ of certiorari to review the proceedings wherein, on his application to the respondent above named for a rehearing, his petition was denied. It appears from the petition herein that the order denying the rehearing of which petitioner makes complaint was made and entered December 22, 1917. Section 67 (a) of the Workmen's Compensation, Insurance and Safety Act of 1917 (Stats. 1917, p. 875) provides that "within thirty days after the application for a rehearing is denied, or, if the application is granted, within thirty days after the rendition of the decision on the rehearing, any party affected thereby may apply to the supreme court of this state, or to the district court of appeal of the appellate district in which such person resides, for a writ of certiorari or review, . . . for the purpose of having the lawfulness of the original order, rule, regulation, decision or *Page 41 
award, or the order, rule, regulation, decision or award on rehearing inquired into and determined."
The petition was received at the office of the clerk of this court and was filed on January 24, 1918. The application for the writ comes too late and the writ is, therefore, denied.